          Case 3:16-cr-00159-PGS Document 9 Filed 09/04/19 Page 1 of 2 PageID: 54


                                     UNITED STATES DISTRICT COURT
                                               PROBATION OFFICE
                                         DISTRICT OF NEW JERSEY
    SUSAN M. SMALLEY, ESQ.                                                                 U.S. COURTHOUSE
   CHIEF U.S. PROBATION OFFICER                                                             50 WALNUT ST.
                                                    June 6,2019                                ROOM 1001
  SUZANNE GOLDA-MARTINEZ                                                                   NEWARK, NJ 07102
SUPERVISING U.S. PROBATION OFFICER                                                            (973) 645-6161
                                                                                           FAX: (973) 645-2155
        ELISA MARTINEZ
SUPERVISING U.S. PROBATION OFFICER                                                        www.njp.uscourts.gov




        Honorable Peter G. Sheridan
        Senior U.S. District Court Judge
        Clarkson S. Fisher Building & U.S. Courthouse
        402 East State Street
        Trenton, New Jersey 08608

                                                             RE: SINGH, Rajinder
                                                             DKT NO: 16-CR-00159-OO1
                                                             Reauest for Early Termination


        Dear Judge Sheridan:

        I am responding to the above-named offender’s request for early termination of supervision. On
        April 20, 2009, the Honorable Janet T. Neff, United States District Judge in Western District of
        Michigan, sentenced the above-named offender to 120 months imprisonment followed by five
        years of supervised release for conspiracy to distribute more than 5 kilograms of cocaine. The
        offender was ordered to pay a $100 special assessment, $4,500 fine, and abide by the special
        conditions of drug testing/treatment, alcohol testing/treatment, full financial disclosure, and DNA
        collection. On June 23, 2015, the sentence was amended to time served followed by five years of
        supervised release on a direct motion to the Court pursuant to 18 U.S.C. § 3582(c)(2). On October
        30, 2015, the offender was released from custody and commenced supervision in this district based
        on residency. On March 31, 2016, jurisdiction was transferred to Your Honor. His term is due to
        expire on October 29, 2020.

        Since the commencement of supervision, Singh has complied with all the conditions of
        supervision. Singh is currently residing with his parents at 1 Judson Drive, Middlesex, New Jersey
        08846. Since December 2017, the offender has maintained gainful employment as a CDL driver
        with Bettaway Transportation Logistics in South Plainfield. The fine and special assessment have
        been satisfied.

        Title 18 United States Code Sections 3564(c) and 3583(e)(1) permits the Court to terminate
        probation in misdemeanor cases at any time and terms of supervised release or probation in felony
        cases after the expiration of one year of supervision if satisfied that such action is warranted by
        the conduct of an offender and is in the interest ofjustice. Sections 3564(c) and 3583(e)(1) do not
        require “exceptional conduct” to justify early termination, and instead, direct district courts to
        consider the factors at 18 U.S.C § 3553(a).
    Case 3:16-cr-00159-PGS Document 9 Filed 09/04/19 Page 2 of 2 PageID: 55


                                                                                                    Page 2




  Additionally, the Judicial Conference endorsed a nine step criteria to determine if an offender
  satisfies the minimal statutory factors to be considered for early termination, as follows:

         (1) stable community reintegration (e.g., residence, family, employment); (2)
         progressive strides toward supervision objectives and compliance with all
         conditjons of supervision; (3) no aggravating role in the offense of conviction,
         particularly large drug or fraud offenses; (4) no history of violence; (5) no recent
         arrests or convictions; (6) no recent evidence of alcohol or drug abuse; (7) no recent
         psychiatric episodes; (8) no identifiable risk to the safety of any identifiable victim;
         and (9) no identifiable risk to public safety.

  In reviewing the offender’s background and history of supervision, the offender does meet the
  minimal criteria for early termination. Below is a check list for Your Honor’s consideration and
  response. If Your Honor wishes to discuss this matter, please contact the undersigned officer at
  973-885-3968.


                                                         Respectfully submitted,

                                                         SUSAN M. SMALLEY. Chief
                                                         U.S. Probation Officer

                                                                  —-(
                                                         By: J,amel H. Dorsey
                                                             U.S. Probation Officer

 /j hd

 ,jXj Early termination granted. Supervision term to end    imrnediately(                    .tiL c
F I Supervision to he continued.
                                                              (/2 J/1
                                                        Senior U.S. District Judge Peter G. Sheridan

                                                    -




                                                                            Date
